                     ,.
                    ¢,
                                                                                                                                                                       )1.-1
I"' __   •   ..

                  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of l (,i/



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                       v.                                        (For Offenses Committed On or After November 1, 1987)


                                       Severiano Matias-Garcia                                   Case Number: 3:19-mj-22719

                                                                                                 Dan1e
                                                                                                    . 1 Cas1·11as
                                                                                                 Defendant's Attorney


              REGISTRATION NO. 1999 0308
                                                                                                                                  F'•LED
              THE DEFENDANT:                                                                                                        JUL O8 2019
               IZI pleaded guilty to count(s) 1 of Complaint                                                                 .




                   •      was found guilty to count(s)                                       .
                                                                                                     9       -,-" D,STRIC'f
                                                                                                     :::9UiHERN
                                                                                                                  '"." "'",, ()F
                                                                                                                               , , CAI.IFORNIA
                                                                                                                                   GOlJR'r
                                                                                                                                       LI:;;:: "IJTY
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                        Nature of Offense                                                             Count Number(s)
              8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                   1

                   •      The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   •      Count(s)
                                     ------------------
                                                                                                  dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                                 •    TIME SERVED                          ¥ __\Li.,_____ _ _                         days

                   IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
                   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of ariy material change in the defendant's economic circumstances.

                                                                                            Monday, July 8, 2019
                                                                                            Date of Imposition of Sentence


                  Received       VtJ_L{ LwJ..Le_
                                DUSM                                                        IlidL~LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



                  Clerk's Office Copy                                                                                                        3:19-mj-22719
